DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 10/10/2021 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.

Specification
The disclosure is objected to because of the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Correction is required.  See MPEP § 608.01(b).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. Claim(s) 1-15 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent No. 10259965 to Nakagawa et al. (hereinafter “Nakagawa”).
With respect to claim 1, Nakagawa discloses a method of printing (col. 3 - col. 23 and claims 1-19) comprising: applying a processing fluid to a substrate (col. 3 - col. 23 and claims 1-19); and inkjet discharging a white ink onto the substrate to which the processing fluid has been applied (col. 3 - col. 23 and claims 1-19); wherein the processing fluid comprises a tri-valent metal salt, a nonionic urethane resin, and water, wherein the white ink comprises a white pigment, a resin, and water (col. 3 - col. 23 and claims 1-19).
With respect to claim 2, Nakagawa discloses wherein the tri-valent metal salt comprises an aluminum salt (col. 3 - col. 23 and claims 1-19).
With respect to claim 3, Nakagawa discloses wherein a proportion of the tri-valent metal salt to the processing fluid is from 1.0 percent by mass or more (col. 3 - col. 23 and claims 1-19).
With respect to claim 4, Nakagawa discloses wherein, in the applying, an amount of the processing fluid applied to the substrate is from 7.5 to 15.0 mL/m2 (col. 3 - col. 23 and claims 1-19).
With respect to claim 5, Nakagawa discloses wherein a temperature of the substrate in the inkjet discharging is from 40 to 70 degrees C (col. 3 - col. 23 and claims 1-19).
With respect to claim 6, Nakagawa discloses further comprising: drying the substrate onto which the white ink has been discharged with heat, wherein a temperature of the substrate in the drying is from 70 to 95 degrees C (col. 3 - col. 23 and claims 1-19).
With respect to claim 7, Nakagawa discloses wherein a proportion of the water in the white ink is from 40.0 to 90.0 percent by mass (col. 3 - col. 23 and claims 1-19).
With respect to claim 8, Nakagawa discloses wherein both an applying device of the processing fluid in the applying and a discharging device of the white ink in the inkjet discharging are inkjet line heads (col. 3 - col. 23 and claims 1-19).
With respect to claim 9, Nakagawa discloses wherein the substrate comprises a liquid absorptive medium (col. 3 - col. 23 and claims 1-19).
With respect to claim 10, Nakagawa discloses wherein the substrate comprises colored kraft paper or corrugated board each having a luminosity (L*) of 50 or less (col. 3 - col. 23 and claims 1-19).
With respect to claim 11, Nakagawa discloses a device for printing comprising: an applying device configured to apply a processing fluid to a substrate (col. 3 - col. 23 and claims 1-19); and an inkjet discharging printing device configured to inkjet discharge a white ink to the substrate onto which the processing fluid has been applied (col. 3 - col. 23 and claims 1-19); wherein the processing fluid comprises a tri-valent metal salt, a nonionic urethane resin, and water, wherein the white ink comprises a white pigment, a resin, and water (col. 3 - col. 23 and claims 1-19).
With respect to claim 12, Nakagawa discloses wherein the inkjet discharging printing device is configured to inkjet discharge the white ink to the substrate being heated by a heating device (col. 3 - col. 23 and claims 1-19).
With respect to claim 13, Nakagawa discloses wherein a temperature of the heating device is from 40 to 70 degrees C (col. 3 - col. 23 and claims 1-19).
With respect to claim 14, Nakagawa discloses further comprising: a drying device configured to heat the substrate onto which the white ink has been discharged (col. 3 - col. 23 and claims 1-19).
With respect to claim 15, Nakagawa discloses wherein a temperature of the drying device is from 70 to 95 degrees C (col. 3 - col. 23 and claims 1-19).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY W THIES/Primary Examiner, Art Unit 2853